DETAILED ACTION
This office action is in response to applicant's communication filed on 08/31/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1-13 and 15-20 are amended.
Claims 1-20 are now pending in this application.
The new title provided by applicant is accepted.
	
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
With respect to arguments on pages 10-13 “...independent claims 1, 8, and 15, as a whole, integrate the alleged judicial exception into a practical application...”:
		The Examiner respectfully disagrees with the applicant’s arguments. The amended claims, as drafted currently, do not appear to discuss the practical application for functionalities provided by the claim. The examiner suggests the applicant to amend the claims further to clarify this, and/or specifically point to the relevant language that provides this. Furthermore, the various claim limitations in the amended independent claims recite abstract ideas of a mental process and mathematical concept as elaborated in the USC 101 rejection below, and are therefore not patent eligible. As such, the rejection of the claim is maintained.


With respect to arguments on pages 14-17 “...dividing the expanded 48 bits into eight 6-bit values of Michiels is not the same dividing the one vector portion into a plurality of input elements, as recited in independent claim 1“...Michiels does not retrieve a set of sequential tokens from a token table for each input element of the plurality of input elements...”:
		The Examiner respectfully disagrees with the applicant’s arguments. Michiels discloses in FIG.1, paras58-59(“...right half becomes the left half of the next round...round function (F) 120 is applied to the right half and the result is XORed 130 with the left half...structure is called a Feistel scheme...repeated for 16 rounds...its 32-bit input is expanded to 48 bits by copying 16 of its bits...expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values that are input into 8 different S-boxes (S1-S8)... Each S-box maps its 6-bit input to a 4-bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes”).
		Examiner notes that the claim doesn’t specify the size or format of the plurality of input elements, or the total number of input elements, or how exactly the vector portion is divided. Therefore, under the broadest reasonable interpretation, the examiner maintains that “32-bit input...results in eight 6-bit values” conveys input being split into multiple values, and therefore teaches ‘dividing vector into plurality of input elements’.
		Examiner further notes that the claim language doesn’t specify the size, format or any characteristics for what ‘sequential’ and/or ‘tokens’ entail, and the language appears to convey that set of tokens are sequentially retrieved from multiple tables, rather than set of sequential tokens being retrieved from each token table. Moreover, it is understood that the bits in “4-bit outputs” from each S-box/table are sequential in nature, and the prior art doesn’t describe it any other way. Given this and under the broadest reasonable interpretation, the examiner interprets “Each S-box maps its 6-bit input to a 4-bit output” to teach that sequential tokens are sequentially retrieved from one or more boxes/ tables. Michiels, paras62-64 also teaches outputs from multiple tables being combined sequentially.
		As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 8 and 15,
Step 2A, Prong 1: The claim is directed to an abstract idea. 
The limitation “dividing bit vector..., dividing vector portion..., combining tokens...”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device, processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computing device” language, the claim encompasses someone mentally evaluating a point to split the vector into two portions, such as judging the center and visualizing two equal portions mentally, then splitting the one vector portion into many parts. Further, but for the “computing device” language, the claim encompasses someone mentally evaluating and combining multiple tokens that were retrieved from a table into one output.
		The limitation “performing...rounds of Feistel network... converting... using table hash function...”, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical calculation/formula and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. 
		Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional element of: receiving bit vector, and retrieving token from table. The receiving and retrieving steps are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computing device”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim, receiving bit vector and retrieving token from table, are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding claims 2, 9 and 16,
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Similarly, claim 9 is dependent on independent claim 8 and includes all the limitations of claim 8, and claim 16 is dependent on independent claim 15 and includes all the limitations of claim 15. Therefore, claims 2, 9 and 16 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding retrieving tokens from sequential tokens and combining tokens, which simply elaborate in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 3, 10 and 17,
Claim 3 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 10 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 17 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 3, 10 and 17 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding applying a secure message digest function, which elaborates in the abstract idea of a mathematical concept/formula, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 4, 11 and 18, 
Claim 4 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 11 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 18 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 4, 11 and 18 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding performing exclusive-or (XOR) operation, which elaborates in the abstract idea of a mathematical concept/calculation, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 5, 12 and 19,
Claim 5 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 12 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 19 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 5, 12 and 19 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding retrieving tokens from first and second tables, then concatenating them, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 6 and 13,
Claim 6 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 13 is dependent on dependent claim 9 and includes all the limitations of claim 9. Therefore, claims 6 and 13 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitation regarding structure of an input element, which amounts to simply selecting a particular type of data to be manipulated, and therefore is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computing device”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, the claim is not patent eligible.

Regarding claims 7, 14 and 20,
Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Similarly, claim 14 is dependent on independent claim 8 and includes all the limitations of claim 8, and claim 20 is dependent on independent claim 15 and includes all the limitations of claim 15. Therefore, claims 7, 14 and 20 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding concatenating two outputs, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels (US 2017/0033922 A1).

Regarding claim 1,
Michiels teaches A computing device comprising: a hardware processor; and a machine-readable storage storing instructions executable by the processor to: *see FIG.7, paras82-89(“A method of creating the cryptographic system according to the invention may be implemented on a computer as a computer implemented method, or in dedicated hardware, or in a combination of both. Executable code for a method according to the invention may be stored on a computer program medium... processor 702...”)
receive a bit vector representing input data to be tokenized; divide the bit vector into two vector portions; and *see para58(“...The 64-bit input of a round in divided into two 32-bit halves 102, 104 [‘two vector portions’]...”)
perform a plurality of rounds of a Feistel network on the two vector portions, each round including converting one vector portion of the two vector portions using a table-based hash function, 
wherein to convert the one vector portion using the table-based hash function, the instructions cause the processor to: divide the one vector portion into a plurality of input elements, for each input element of the plurality of input elements, retrieve a set of sequential tokens from at least one token table based on a value of the input element, and combine the sets of sequential tokens retrieved for the plurality of input elements into a set of output tokens. *see paras58-59(“FIG. 1 illustrates the DES cipher...right half [‘vector portion’] becomes the left half of the next round...round function (F) 120 is applied to the right half and the result is XORed 130 with the left half...produces the right half of the next round. Such a structure is called a Feistel scheme. This round structure is repeated for 16 rounds [‘rounds of a Feistel network’]...right-hand side of FIG. 1 depicts the round function (F) 120 of DES. First, its 32-bit input is expanded to 48 bits by copying 16 of its bits...expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values [vector portion split into ‘plurality of input elements’] that are input into 8 different S-boxes (S1-S8) [‘token tables’]... Each S-box maps its 6-bit input to a 4-bit output [‘retrieve...tokens’]. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs from boxes/token tables being combined. Examiner notes that the claim doesn’t specify the size or format of the plurality of input elements, and therefore, under the broadest reasonable interpretation, the examiner interprets “32-bit input...resulting in eight 6-bit values” to teach dividing vector into plurality of input elements; Examiner further notes that the claim language doesn’t specify the format or any characteristics for what ‘sequential’ and/or ‘tokens’ entail, and the language appears to convey that set of tokens are sequentially retrieved from multiple tables, rather than set of sequential tokens being retrieved from each token table. Moreover, it is understood that the bits in “4-bit outputs” from each S-box/table are sequential in nature, and the prior art doesn’t describe it any other way. Given this and under the broadest reasonable interpretation, the examiner interprets “Each S-box maps its 6-bit input to a 4-bit output” to teach that sequential tokens are sequentially retrieved from one or more boxes/ tables); paras62-64(“...implementation is written as a network of lookup tables...matrix M is partitioned into 8 stripes of 4 columns, that is, Mi with i=1, 2, ..., 8 is defined as a 48 by 4 matrix, such that M=(M1 M2...M8)...Mi is also as the linear mapping associated with the matrix multiplication with Mi...48-bit output of the round function is given by y=⊕j=1 8MiοSi(xi). If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables [‘token table’] where the output y is calculated as y=⊕j=1 8MiοSi(xi) [‘rounds of a Feistel network’]...using XOR-lookup tables 520, the Feistel structure may be implemented by only using lookup tables. FIG. 5 illustrates a white-box implementation of the round function and XOR function of the DES cipher using only lookup tables. To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” also teaches outputs from multiple tables being combined sequentially)

Regarding claim 2,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, wherein, to combine the sets of sequential tokens into the set of output tokens, the instructions cause the processor to: 
obtain a token from each set of the sets of sequential tokens to yield obtained tokens, and combine the obtained tokens into one output token of the set of output tokens. *see paras58-59(“...Each S-box maps its 6-bit input to a 4 bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs from multiple tables being combined. It is understood that token output from each table is retrieved/obtained separately and then combined); para64(“...If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y [‘combine(d)...tokens’] is calculated as y=⊕j=1 8MiοSi(xi)...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” teaches combining multiple tokens from lookup/token tables based on inputs); para40(“...further basic blocks can take input in any combination of the input message, the output of basic input blocks and the output of the further basic blocks. Finally some set of basic exit blocks, i.e., at least one, produce as output all or part of the output message”)

Regarding claim 3,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 1, wherein the instructions cause the processor to: 
apply a secure message digest function to the set of output tokens. *see para59(“...32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 [‘secure message digest function’] on the output of the S-boxes...”); para66(“...The output of the XOR table 620 is then encoded using the function h [‘secure message digest function’]...”)

Regarding claim 4,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 2, wherein to combine the obtained tokens into the one output token, comprise the instructions cause the processor to:
perform an exclusive-or (XOR) operation to combine the obtained tokens into the one output token. *see paras58-59(“...In addition, a round function (F) 120 is applied to the right half and the result is XORed 130 with the left half... The expanded 48 bits of output are XORed 124 with round subkey... 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes...”), para64(“...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” teaches XOR operation to combine tokens)

Regarding claim 5,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, wherein to retrieve the set of sequential tokens from the at least one token table based on the value of the input element, the instructions cause the processor to:
retrieve a first sequence of tokens from a first token table based on the value of the input element; and retrieve a second sequence of tokens from a second token table based on the value of the input element, and concatenate the first sequence of tokens and the second sequence of tokens into the set of sequential tokens for the input element. *see paras58-59(“...results in eight 6-bit values [‘input elements’] that are input into 8 different S-boxes (S1-S8) [“S1” teaches ‘first token table’, “S2” teaches ‘second token table’]...Each S-box maps its 6-bit input to a 4 bit output [‘retrieve...tokens’]”; Examiner notes that the claim language doesn’t specify the format or any characteristics for what ‘sequential’ and/or ‘tokens’ entail, and it is understood that the bits in “4-bit outputs” from each S-box/table are sequential in the nature, and the prior art doesn’t describe it any other way. Given this and under the broadest reasonable interpretation, the examiner interprets that “Each S-box maps its 6-bit input to a 4-bit output” teaches first/second sequence of tokens retrieved from first/second token tables); FIG.5, para64(“...48-bit output of the round function is given by y=⊕j=18MiοSi(xi). If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi) [“xi” teaches ‘input elements’, “Si(xi)”  teaches ‘retrieve(d)...tokens’], and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=⊕j=1 8MiοSi(xi)... To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables [“Qi1” teaches ‘first token table’, “Qi2” teaches ‘second token table’]...” teaches tokens retrieved from multiple tables for multiple/different input elements”); para38(“...A look-up table implementation includes a list which lists for possible input values, an output value... A particular input number may, e.g., be mapped to the particular output which is stored at a location indicated by the number...” further teaches retrieving tokens from a lookup/token table being based on numerical value of input)

Regarding claim 6,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, wherein each input element of the plurality of input elements is a byte of binary data. *see paras58-59(“...The 64-bit input of a round in divided into two 32-bit halves 102, 104 [‘input element’]... First, its 32-bit input is expanded to 48 bits by copying 16 of its bits (the outer 2 bits of the nibbles) by the expansion operator (E) 122. The expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values [‘plurality of input elements’] that are input into 8 different S-boxes (Sl-S8)...”, Here, “32-bit halves” and “eight 6-bit values” teach input elements that comprises ‘byte of binary data’, in view of specification, para 21: “e.g., a "byte" including 32 bits of binary data...”)

Regarding claim 7,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, wherein the instructions further cause the processor to:
concatenate two output portions of the plurality of rounds to generate a combined output of the plurality of rounds. *see FIG.1, paras58-59(“...In addition, a round function (F) 120 is applied to the right half and the result is XORed 130 with the left half. This produces the right half of the next round. Such a structure is called a Feistel scheme. This round structure is repeated for 16 rounds [results in ‘concatenate...output...of...rounds’]...First, its 32-bit input is expanded to 48 bits by copying 16 of its bits (the outer 2 bits of the nibbles) by the expansion operator (E) 122. The expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values that are input into 8 different S-boxes (Sl-S8)...Each S-box maps its 6-bit input to a 4 bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs/tokens from multiple rounds being combined); FIG.5, para64(“...If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=⊕j=1 8MiοSi(xi)...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” teaches concatenating multiple outputs in each round)

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9,
		Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 10,
		Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165